PER CURIAM:
Jean Marc Nken, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen his immigration proceedings.
We have reviewed the record and conclude the Board did not abuse its discretion in denying the motion as numerically barred. 8 U.S.C.A. § 1229a(c)(7)(A), (C) (West 2005 & Supp. 2007); 8 C.F.R. § 1003.2(c)(2) (2007), invalidated on other grounds, William v. Gonzales, 499 F.3d 329, 334 (4th Cir.2007). We further find that we lack jurisdiction to review Nken’s claim that the Board should have exercised its sua sponte power to reopen his proceedings. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006) (collecting cases). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.